Citation Nr: 0838110	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-21 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1959 until May 
1967 including a tour of duty in the Republic of Vietnam from 
October 1966 until May 1967.  The veteran also had a 
subsequent period of service in the the National Guard of 
Louisiana from December 1977 until April 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.


FINDING OF FACT

The veteran has PTSD due to a service stressor.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  

The Merits of the Claim

The veteran seeks service connection for PTSD related to his 
service in Vietnam.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the evidence is at an approximate balance 
and the claim and the appeal will be allowed.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The veteran has a diagnosis of PTSD as illustrated by the 
November 2003 VA examination.  The veteran also has medical 
evidence which generally attributes the diagnosed PTSD to his 
service.  Specifically, a March 2003 VA outpatient treatment 
record concludes that the veteran met the full diagnostic 
criteria for PTSD related to incidents while serving in 
Vietnam.  The remaining question, therefore, is whether there 
is an inservice stressor and either evidence of combat 
service or corroborating evidence the stressor occurred.  

A finding of combat service is significant because under 
38 U.S.C.A. § 1154(b), if the veteran is found to have served 
in combat, VA shall accept as sufficient proof of a stressor 
satisfactory lay evidence if it is consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
the event.  VA's General Counsel has held that the 
determination of whether a veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case by case basis. VAOPGCPREC 12-99.  The 
General Counsel's opinion is binding on the Board. 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

In the present case, while the veteran has alleged he served 
in combat, there is no evidence to confirm such service.  The 
veteran's Form DD 214 and service personnel records reflect 
his military occupational specialty was that of a team chief 
and communication chief.  Significantly, the Form DD 214 
illustrates the veteran was not the recipient of any combat-
related awards or decorations.  Additionally, the service 
personnel records fail to reflect the veteran's participation 
in any specific campaign.  Thus, without additional evidence 
to the contrary, the evidence does not support a finding of 
service in combat.

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  With regard 
to the question of a stressor, the veteran's stressor 
statements and testimony at the Board hearings reflect the 
following stressors: (1) while on a convoy from the base to a 
field unit, he shot and killed a Vietnamese child as he 
believed the child was a threat who threw an object toward 
the vehicle (2) serving in combat actions against the Viet 
Cong (3) undergoing rocket fire at the base camp (4) 
participating in Operation Junction City and (4) seeing dead 
bodies on search and destroy missions.  In discussing these 
stressors, the veteran explained he was assigned to the 7th 
Battalion, 9th Artillery and further noted in his June 2005 
Substantive Appeal that his unit was attached to the 1st 
Infantry Division around February or March 1967.

The veteran's service personnel records confirm the veteran 
served in Vietnam from October 1966 until May 1967.  Based 
upon the information provided by the veteran, the RO 
requested verification of the stressors through the 
Department of the Army Center for Unit Records Research 
(CURR)(now the U.S. Army and Joint Services Records Research 
Center or JSRRC).  While the response could not verify the 
veteran's main stressor of killing a child as it was an 
anecdotal incident, it did confirm that the Camp where the 
veteran was stationed was subjected to a mortar attack of 
approximately 15 rounds in April 1967. See Pentecost v. 
Principi, 16 Vet. App. 124 (2002)(finding that although the 
unit logs and records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks).  The response from CURR also indicated that the 
veteran's unit was attached to the 1st Infantry Division with 
the mission of base camp defense and direct support to Task 
Force Dixie.  

As such, there is an approximate balance of evidence 
supporting the veteran's stressors and evidence which 
indicated that the stressors could not be verified.  Although 
not every detail of every stressor has been verified, the 
totality of the evidence is enough to constitute credible 
supporting evidence of the veteran's stressors. See Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997)(finding that 
corroboration does not require corroboration of every detail, 
including the veteran's personal participation in the 
identifying process).  Under the law, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, 
giving the veteran the benefit of the doubt as the law 
requires, the Board finds there is credible supporting 
evidence of the veteran's stressors.

Furthermore, as noted above, the veteran has a March 2003 
diagnosis of PTSD based in part on the veteran's stressor of 
being present during incoming attacks.  Therefore, the 
veteran has provided evidence of all three elements required 
for a grant of service connection for PTSD and the claim for 
service connection for PTSD is granted.


ORDER

Service connection for post traumatic stress disorder is 
granted. 


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


